Citation Nr: 1538567	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  10-10 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran served on active duty from May 1983 to October 2004.  For his meritorious service, he was awarded (among many other decorations) the Bronze Star Medal and the Army Commendation Medal.  

A brief history of the Veteran's claim would be appropriate.  The matter currently before the Board of Veterans' Appeals (Board) did not originate from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  Instead, in May 2014, the Board considered the issues of entitlement to an increased rating for a low back disability, and entitlement to service connection for radiculopathy related to the Veteran's service-connected low back disability.  The Board denied the increased rating claim, but granted the service connection claim.  The decision with respect to each of those issues is final.  38 C.F.R. § 20.1100.

In that same decision, however, the Board concluded that the issue of entitlement to a TDIU had been raised by the record.  The Board remanded that claim for further development, and following further adjudication by the RO, it has now been returned to the Board for appellate review.  

The Veteran appeared at a hearing regarding before the undersigned Veterans Law Judge in August 2011.  A transcript of the hearing is in the Veteran's file. 


FINDINGS OF FACT

1.  The Veteran is currently service-connected for seven disabilities; he has a combined rating of 70 percent and one disability rated at 50 percent.  

2.  The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.   



CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran is currently service-connected for seven disabilities: sleep apnea, rated at 50 percent; lumbar disc disease, rated at 10 percent; prostatitis, rated at 10 percent; radiculopathy of the right and left lower extremities, rated at 10 percent for each extremity; and residuals of a right second finger fracture and headaches, with each disability rated as noncompensably disabling.  The Veteran's combined disability rating is 70 percent.  The schedular criteria for a TDIU are met.  

The Veteran has long contended that he is unable to work on account of his back disability, a contention that he made explicitly at a September 2008 VA examination and at his August 2011 Travel Board hearing.

Various VA examiners acknowledge the limitations that the Veteran's back disability places on his employment.  At a September 2008 examination, the examiner reported that the Veteran's back disability has "significant effects" on the Veteran's occupational outlook, noting that his back disability results in "decreased concentration, decreased mobility, problems with lifting and carrying, lack of stamina, and pain."  The examiner from a March 2012 VA examination reported that "strenuous physical employment is limited given the Veteran's service connected spine condition."  Most recently, the examiner from a March 2015 VA examination reported that the Veteran's back disability restricts his ability to find a job requiring manual labor.  

That said, no VA examiner or other medical expert has opined that the Veteran's back disability precludes all forms of employment.  The examiner from the March 2012 VA examination reported that the Veteran's lumbar spine disability "should not preclude light duty or sedentary employment."  The examiner from the March 2015 examination similarly concluded that the Veteran's back disability "does not affect his ability to perform sedentary employment."  

None of the examiners, however, considered the Veteran's complete disability picture when determining whether he could secure or follow a substantially gainful occupation (despite the clear direction from the Board to do so in its May 2014 remand).  When the Veteran's complete disability picture is considered alongside his employment and educational history, it is clear to the Board that the Veteran is not able to secure or follow a substantially gainful occupation.

For instance, the Veteran is also service-connected for headaches.  A September 2004 VA examination found that he suffered from headaches at least three times per week.  More recently, in March 2015, the Veteran reported suffering a minimum of one headache per week, lasting an average of 4-6 hours.  The Veteran reported that his headaches result in throbbing pain and require him to retreat to a dark room.  The Veteran also has urinary frequency and nocturia; this has been attributed both to his service-connected prostatitis and (in his September 2004 VA examination) to his service-connected back disability.  The September 2004 VA examination noted that the Veteran work to use the bathroom 6-8 times per night.  A more recent March 2015 VA examination noted that the Veteran had a daytime voiding interval of less than one hour, and that the Veteran awoke 2 times per night to void.  Finally, with further regard to his back disability, the Veteran has frequently stated that his back pain is exacerbated by sitting for long periods of time.  At his March 2015 VA examination, for example, the Veteran reported that his back pain is more severe when he sits in any one position, and that it takes a couple of hours each morning for his back to loosen up.  

With regard to his educational and occupational background, the Veteran served on active duty for more than 21 years.  He has not held a job since his retirement from the military, and the March 2015 examiner reported that the Veteran has not sought further educational opportunities.  

Pulling all of this evidence together, the medical evidence is clear that the Veteran's back disability alone precludes manual labor.  Though the medical experts contend that his back disability would not preclude light or sedentary employment, the Veteran's service-connected disabilities also include headaches occurring a minimum of once per week, a frequent need to use the restroom, and difficulties sitting for long periods of time.  The Board cannot conceive of how, given these occupational impairments, the Veteran could hold a light or sedentary job.  Further, given the Veteran's occupational and educational background, it is not clear for what (if any) occupation the Veteran may be suited given his service-connected disabilities and their limitations.  

In summary, when reasonable doubt is resolved in the Veteran's favor, the Board concludes that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, a TDIU is warranted.  


ORDER

A TDIU is granted.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


